DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Applicant’s response filed on 02/01/2022 has been
entered. Claims 1,12 and 20 have been amended. No Claim has been canceled. No New Claim has been added. Claims 1-20 are still pending in this application, with claims 1,12 and 20 being independent.

Response to Arguments
1.	Applicant's arguments filed on 02/01/2022 on pages 16
of applicant's remark regarding Claim 1, the applicant
argues that the examiner combines intelligent adaptation
controller of Aaron and the machine learning model of Fu to
achieve the claimed machine learning model of the
applicant.
Examiner respectfully disagrees with Applicant's
arguments for the following reasons: Aaron teaches a method

The artificial intelligence method used by Aaron is
considered as a machine learning model (Aaron Para[0120]). Examiner relies on Fu for the application performance
parameter which is similar to the parameters disclosed by
Aaron to further enhance the controller. Nowhere in the
office action, examiner tried to combine the intelligent
adaptation controller of Aaron with the machine learning
model of Fu. Thus, the applicant’s arguments have been
fully considered but they are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/SUDESH M PATIDAR/Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415